UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Advantaged Global Shareholder Yield Fund As of 7-31-12 (Unaudited) Shares Value Common Stocks 88.9% (Cost $98,744,886) Australia 0.8% Westpac Banking Corp. 37,500 909,792 Brazil 0.4% CPFL Energia SA 43,100 497,211 Canada 5.1% BCE, Inc. 55,800 2,374,776 Shaw Communications, Inc., Class B 175,300 3,420,872 France 8.0% Sanofi 22,200 1,806,302 SCOR SE 97,300 2,302,975 Total SA 37,600 1,730,205 Vinci SA 20,800 878,331 Vivendi SA 127,875 2,419,957 Germany 4.6% BASF SE 22,800 1,662,744 Daimler AG 18,900 942,248 Deutsche Telekom AG 97,400 1,097,614 Muenchener Rueckversicherungs AG 11,300 1,602,823 Italy 1.5% Terna Rete Elettrica Nazionale SpA 498,100 1,659,746 Netherlands 1.4% Royal Dutch Shell PLC, ADR 23,000 1,568,600 Norway 0.5% Orkla ASA 86,850 619,751 Philippines 1.2% Philippine Long Distance Telephone Company, ADR 21,600 1,410,480 Switzerland 4.7% Nestle SA 36,200 2,224,344 Novartis AG 10,400 609,510 Roche Holdings AG 3,300 584,359 Swisscom AG 5,000 2,001,179 Taiwan 0.7% Taiwan Semiconductor Manufacturing Company, Ltd., ADR 55,700 778,129 United Kingdom 16.8% AstraZeneca PLC, ADR (C) 37,700 1,764,737 BAE Systems PLC 359,100 1,733,804 British American Tobacco PLC 29,850 1,585,820 Diageo PLC, ADR 13,200 1,411,080 FirstGroup PLC 329,900 1,151,840 GlaxoSmithKline PLC 45,300 1,040,820 Imperial Tobacco Group PLC 38,600 1,498,226 National Grid PLC 235,800 2,445,705 SSE PLC 89,200 1,832,652 United Utilities Group PLC 169,300 1,809,599 Vodafone Group PLC 1,015,900 2,902,475 1 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-12 (Unaudited) Shares Value United States 43.2% Altria Group, Inc. 59,500 2,140,215 Arthur J. Gallagher & Company (C) 54,300 1,926,564 AT&T, Inc. (C) 122,500 4,645,200 Automatic Data Processing, Inc. 11,700 661,635 Bristol-Myers Squibb Company 35,200 1,253,120 CenturyLink, Inc. (C) 57,100 2,371,934 ConocoPhillips 59,700 3,250,068 Diamond Offshore Drilling, Inc. 16,500 1,079,430 Duke Energy Corp. 10,711 725,992 E.I. du Pont de Nemours & Company 25,050 1,244,985 Integrys Energy Group, Inc. (C) 37,100 2,246,034 Lockheed Martin Corp. (C) 24,100 2,151,407 Lorillard, Inc. 14,200 1,826,688 Merck & Company, Inc. 35,800 1,581,286 Microchip Technology, Inc. 34,800 1,161,624 NYSE Euronext 63,000 1,605,240 PepsiCo, Inc. 8,500 618,205 Philip Morris International, Inc. (C) 25,700 2,350,008 Pitney Bowes, Inc. 55,600 742,816 PPL Corp. 39,300 1,135,770 R.R. Donnelley & Sons Company 91,600 1,110,192 Regal Entertainment Group, Class A (C) 83,700 1,156,734 Reynolds American, Inc. (C) 52,400 2,424,548 SCANA Corp. (C) 30,900 1,519,353 TECO Energy, Inc. (C) 92,400 1,680,756 The Southern Company 12,500 601,875 Vectren Corp. 22,400 668,640 Verizon Communications, Inc. (C) 98,600 4,450,804 Waste Management, Inc. 33,200 1,142,080 Shares Value Preferred Securities 1.9% (Cost $2,297,901) Germany 1.0% ProSiebenSat.1 Media AG, 1.170% 55,700 1,170,653 United States 0.9% MetLife, Inc., Series B, 6.500% (C) 38,600 986,230 Yield (%) Shares Value Short-Term Investments 8.9% (Cost $10,177,393) Money Market Funds 7.2% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 8,257,393 8,257,393 2 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-12 (Unaudited) Par value Value Repurchase Agreement 1.7% Repurchase Agreement with State Street Corp. dated 7-31-12 at 0.010% to be repurchased at $1,920,000 on 8-1-12, collateralized by $1,860,000 U.S. Treasury Bonds, 2.375% due 10-31-14 (valued at $1,959,975, including interest) $1,920,000 1,920,000 Total investments (Cost $111,220,180)† 99.7% Other assets and liabilities, net 0.3% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options overlay. Total collateral value at 7-31-12 was $25,591,697. (Y) The rate shown is the annualized seven-day yield as of 7-31-12. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $113,155,542. Net unrealized appreciation aggregated $930,643, of which $5,767,916 related to appreciated investment securities and $4,837,273 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 7-31-12: Telecommunication Services 20.7% Utilities 14.7% Consumer Staples 14.0% Industrials 8.3% Financials 8.2% Health Care 7.6% Energy 6.7% Consumer Discretionary 5.8% Materials 2.5% Information Technology 2.3% Short-Term Investments & Other 9.2% 3 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-12 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
